





Exhibit 10.3
dksheaderlogo2016.jpg [dksheaderlogo2016.jpg]
www.DicksSportingGoods.com
345 Court Street · Coraopolis, PA 15108
 
Main Phone: 724-273-3400



September 27, 2016


Dear Lee:


Congratulations! I am delighted to offer you the position of Executive Vice
President, Chief Financial Officer reporting to me. The major provisions of your
offer are as follows:


Position: Your position is Executive Vice President, Chief Financial Officer
with an effective date of September 27, 2016.


Base Pay: Your bi-weekly rate of pay will be $25,000.00, annualized to $650,000.


Annual Incentive: Your target incentive award remains at 75% of your eligible
earnings. The award can range from 0% to 150% based on company and individual
performance.


Annual Equity: Your target equity award remains $900,000. The award can range
from $0 to $1,350,000 based on company and individual performance.


Health & Welfare Benefits and Paid Time Off: Your benefits and vacation time
will remain the same.


Once again, we’d like to congratulate you on your promotion.


Sincerely,
/s/ ANDRÉ J. HAWAUX
 
 
André J. Hawaux
 
 
Executive Vice President, Chief Operating Officer
 
 




